                   IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

YACHUNAVEI YANEE P.,                      §
                                          §
             Plaintiff,                   §
                                          §
V.                                        §         No. 17-cv-2980-N-BN
                                          §
ANDREW SAUL, Commissioner of              §
Social Security,                          §
                                          §
             Defendant.                   §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files, and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated December 27, 2019, the Court finds that the Findings

Conclusions, and Recommendation of the Magistrate Judge are correct and they are

accepted as the Findings, Conclusions, and Recommendation of the Court.

       IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted.

       SO ORDERED this 3rd day of February, 2020.




                                          _____________________________________
                                          DAVID C. GODBEY
                                          UNITED STATES DISTRICT JUDGE
